Citation Nr: 1648083	
Decision Date: 12/27/16    Archive Date: 01/06/17

DOCKET NO.  97-23 663A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES


1.  Whether new and material evidence has been received to reopen the issue of entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an eye disability, claimed as vision loss, to include as due to exposure to an herbicidal agent, alternatively claimed as secondary to service-connection disability.

3.  Entitlement to service connection for hypertension, to include a secondary to diabetes mellitus, type II.

4.  Entitlement to service connection for a lung disability, including asbestosis.

5.  Entitlement to service connection for right lower extremity diabetic peripheral neuropathy.

6.  Entitlement to service connection for left lower extremity diabetic peripheral neuropathy.

7.  Entitlement to a rating in excess of 10 percent, prior to February 9, 2005, for low back disability.

8.  Entitlement to a rating in excess of 20 percent, on and after February 9, 2005, for low back disability.

9.  Entitlement to a separate rating, prior to September 26, 2003, for right lower extremity radiculopathy.

10.  Entitlement to an effective date prior to May 13, 2010, for the grant of service connection for right upper extremity diabetic peripheral neuropathy.

11.  Entitlement to an effective date prior to May 13, 2010, for the grant of service connection for left upper extremity diabetic peripheral neuropathy.

12.  Entitlement to an initial rating in excess of 10 percent for right upper extremity diabetic peripheral neuropathy.

13.  Entitlement to an initial rating in excess of 10 percent for left upper extremity diabetic peripheral neuropathy.

14.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

The Veteran is represented by:  Sean A. Ravin, Attorney



ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel 


INTRODUCTION

The Veteran served on active duty from December 1964 to October 1966.

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 1996, February 2007, March 2009, and March 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  The extensive adjudicative history associated with the above-captioned claims need not be detailed here.  For present purposes, it is sufficient to state that these claims were before the Board in March 2014, at which time they were either denied or remanded for further development.

With regard to the Veteran's low back disability claim, in April 1998, the Board remanded this case to the RO via the Appeals Management Center (AMC) for further development.  The Board then denied his claim in an April 2003 decision.  The Veteran appealed his case to the U.S. Court of Appeals for Veterans Claims (Court), and in a February 2004 order, the Court granted the parties Joint Motion for Remand.  In July 2004, the Board remanded this case for development consistent with the directives in the Joint Motion for Remand.  The Board again remanded this claim in November 2006 for additional development.  In March 2014, the Board granted a rating of 20 percent, effective February 9, 2005 for the Veteran's low back disability; but, denied a rating in excess of 10 percent prior to that date.  Therein, the Board also granted a separate 10 percent rating for right lower extremity radiculopathy, effective September 26, 2003.  The Veteran appealed the Board's March 2014 decision with respect to these decisions, seeking ratings in excess of those already assigned to his service-connected low back disability, and a separate rating for radiculopathy prior to September 26, 2003.  In November 2015, the Court issued a memorandum decision wherein it vacated the Board's March 2014 decision insofar as it pertained to these issues, and remanded the claims to the Board for further consideration consistent with the directives in the memorandum decision.

After the AOJ issued various statements of the case and supplemental statements of the case, the remanded claims have been remitted to the Board for further appellate consideration.
	
This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2016).

With the exception of the claim to reopen the issue of entitlement to service connection for PTSD, the appeal will be addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran initial claim of entitlement to service connection for PTSD was denied in an April 2005 rating decision.  The denial was predicated on the absence of evidence establishing a current diagnosis of PTSD.

2.  Despite receiving notice of the April 2005 rating decision and notice of his appellate rights, the Veteran did not perfect an appeal or submit new and material evidence during the appeal period.

3.  The evidence submitted since the April 2005 rating decision does not include a current diagnosis of PTSD.


CONCLUSIONS OF LAW

1.  The April 2005 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

2.  Evidence submitted to reopen the claim of entitlement to service connection for PTSD is not new and material, and therefore, the claim is not reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

The RO's February 2010 letter advised the Veteran of the elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, including the opportunity to present pertinent evidence.  Thus, the Board finds that the content requirements of the notice VA is required to provide have been met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The duty to assist the Veteran has also been satisfied in this case.  The RO obtained the Veteran's service treatment and personnel records and his identified VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Although VA was not required to do so in order to satisfy its duty to assist, the Veteran underwent a VA examination in February 2016.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The examiner reviewed the evidence of record, interviewed the Veteran, and administered a clinical evaluation that addressed the salient issue presented by the Veteran's claim.  As such, the Board finds that the Veteran has been provided an adequate examination.

The Veteran's original claim of entitlement to service connection for a PTSD was denied in an April 2005 rating decision.  In denying the claim, the RO found that the evidence did not support finding a current diagnosis.  Despite receiving notice, the Veteran did not perfect an appeal and did not submit new and material evidence during the appeal period.  As such, the Board finds that the April 2005 rating decision is final.

In April 2009, the Veteran submitted a claim to reopen the issue of entitlement to service connection for PTSD, which was denied in March 2010 rating decision.  Ultimately, the Veteran perfected an appeal of this decision to the Board.

Although a decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an un-established fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156(a).  The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after VA has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  If the claim is reopened, it will be reviewed on a de novo basis.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273, 282-83 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

As discussed above, the Veteran's initial claim of entitlement to service connection for PTSD was denied because the evidence then of record did not demonstrate a current diagnosis thereof.

Since the April 2005 rating decision, the Veteran has not submitted or identified, and VA has not received or obtained, any evidence demonstrating the current presence of PTSD.  In fact, the Veteran underwent a VA examination in February 2016, which resulted in a specific finding that Veteran did not meet the diagnostic criteria for any psychiatric disability, including PTSD.

To the extent that the Veteran asserts he has PTSD, the Board finds that such a determination is more suited to the realm of medical, rather than lay expertise.  The Veteran's statements are competent as to lay observable symptoms; however, the diagnosis of PTSD is too complex for a layperson to proffer a competent opinion.  The evidence of record does not demonstrate that the Veteran possesses the ability, knowledge, or experience to provide competent diagnostic opinions.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Consequently, the Veteran's lay assertions do not constitute competent evidence of current PTSD in this case.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  Moreover, the Board finds that the Veteran's assertions as to the presence of PTSD are effectively the same as the assertions of record at the time of the April 2005 rating decision and, thus, are not new.

Based on the above, the Board finds new and material evidence has not been submitted to reopen the Veteran's claim of entitlement to service connection for PTSD.  As such, the benefit of the doubt doctrine is not applicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

New and material evidence, having not been received, the claim to reopen the issue of entitlement to service connection for PTSD is denied.


REMAND

Lung Disability, Including Asbestosis

In the March 2014 remand, the Board directed the AOJ to (1) undertake development regarding the Veteran's in-service exposure to asbestos, culminating in a formal finding; and (2) provide the Veteran with a VA examination to obtain etiological opinions from a VA examiner.  While this claim was in remand status, no formal finding was made and no examination was provided to the Veteran.  As such, the Board finds that a remand is required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Hypertension

In March 2014, the Board remanded the issue of entitlement to service connection for hypertension, to include as secondary to diabetes mellitus, type II, to also include as due to exposure to an herbicidal agent.  Therein, the Board directed the AOJ to provide the Veteran with a VA examination in order to obtain opinions regarding the salient questions presented by his claim.  The AOJ was then asked to re-adjudicate the Veteran's claim before remitting it to the Board, should the benefit sought on appeal be denied.

While this claim was in remand status, the Veteran underwent a VA examination in March 2015.  However, subsequent to the examination, the AOJ did not re-adjudicate the Veteran's claim in a supplemental statement of the case.  As such, the Board finds that a remand is required.  Id.

Vision

In the March 2014 remand, the Board captioned and evaluated the claim as one of entitlement to service connection for "vision loss."  However, the evidence of record includes a variety of diagnoses regarding his eyes, of which vision loss is a symptom.  As such, the Board has re-captioned the Veteran's claim to more accurately reflect the evidence and his assertions.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009).

Pursuant to the Board's March 2014 remand, the Veteran was provided a VA examination April 2015, and a supplemental opinion was obtained that same month.  After administering a clinical evaluation, the examiner rendered etiological and aggravation opinions regarding the Veteran's vision loss, instead of the underlying disabilities.  As such, the Board finds that a remand is required in order obtain a supplemental opinion.

Low Back and Right Lower Extremity Radiculopathy

First, the Veteran was most recently provided a VA examination with respect to his low back disability in August 2010, which the Board finds is too remote to adequately assess the current severity thereof.  Moreover, the evidence of record dated since the August 2010 VA examination is insufficient to properly evaluate the Veteran's claim at issue here.  As such, the Board finds that a remand is required in order to provide the Veteran another VA examination.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that VA's duty to assist includes providing a thorough and contemporaneous medical examination).

Second, in the March 2014 decision, the Board assigned a separate 10 percent rating for right lower extremity radiculopathy associated with the Veteran's service-connected low back disability, effective September 26, 2003.  The Board assigned the September 26, 2003 effective date because it represented the date the applicable regulations were amended to specifically allow for separate disability ratings for musculoskeletal manifestations and neurological manifestations of a spinal disability.  In the November 2015 memorandum decision, the Court found that separate ratings for musculoskeletal manifestations and neurological manifestations associated with spinal disabilities were possibly available prior to September 26, 2003.  See Bierman v. Brown, 6 Vet. App. 125, 131-32 (1994) (finding inadequate a Board decision that did not explain why separate ratings for a spinal disability and secondary neurological defects violated the rule against pyramiding).  Because the Board failed to consider separate ratings prior to September 26, 2003, the Court vacated that aspect of the March 2014 decision and remanded it for consideration consistent with the November 2015 memorandum decision.

Neither the Board nor the AOJ has considered whether a separate rating for neurological manifestations of the Veteran's service-connected low back disability is warranted prior to September 26, 2003.  In the interest of fairness and due process, the Board finds that the Veteran's claim should be remanded in order for the AOJ to consider in the first instance whether a separate rating is warranted prior to September 26, 2003, for right lower extremity radiculopathy, with consideration of 38 C.F.R. § 4.14, which concerns pyramiding.  In so doing, an opinion from a VA examiner should be obtained as to when the Veteran's right lower extremity radiculopathy first manifested.

Right and Left Lower Extremity Diabetic Peripheral Neuropathy

In March 2014, the Board remanded the issues of entitlement to service connection for right and left lower extremity diabetic neuropathy in order for the AOJ to issue a statement of the case and to give the Veteran an opportunity to perfect an appeal to the Board.  See Manlicon v. West, 12 Vet. App. 238, 240-41 (1999).

The RO issued a statement of the case in March 2014, wherein it granted service-connected for right and left lower extremity diabetic peripheral neuropathy, and assigned separate 10 percent ratings thereto, both effective October 25, 2010.  In an April 2016 rating decision, the RO granted an effective date of May 13, 2010, for the grant of service connection for right and left lower extremity diabetic peripheral neuropathy.  Despite this, in October 2015, the RO also issued a contradicting statement of the case, wherein it denied entitlement to service connection for right and left lower extremity diabetic peripheral neuropathy.

The Board is unable to reconcile these adjudicative actions and, thus, a remand is required in order for the RO/AOJ to ascertain the status of the Veteran's claims.  Moreover, the RO/AOJ must ascertain whether the Veteran has perfected an appeal of this/these claims to the Board and/or any downstream issue(s) (e.g. initial rating or effective date).

Right and Left Upper Extremity Diabetic Peripheral Neuropathy

In the March 2014 remand, the Board directed the AOJ to issue a statement of the case regarding the claims of entitlement to effective dates prior to October 25, 2010, for the grant of service connection for right and left upper extremity diabetic peripheral neuropathy, as well as the claims of entitlement to initial ratings in excess of 10 percent for right and left upper extremity diabetic peripheral neuropathy.  See Manlicon, 12 Vet. App. at 240-41.

In October 2015, the RO issued a rating decision wherein it granted an effective date of May 13, 2010, for the grant of service connection for both the Veteran's right and left upper extremity diabetic peripheral neuropathy.  Although the RO characterized this as a "full grant" of the benefits sought on appeal, this does not obviate the statutory and regulatory requirement to issue a statement of the case or substantially comply with a Board directive.  To date, the RO has not issued a statement of the case in response to the Veteran's timely notice of disagreement with respect to his claims of entitlement to earlier effective dates for the grant of service connection for right and left upper extremity diabetic peripheral neuropathy.  As such, the Board finds that a remand is required.  See Stegall, 11 Vet. App. at 271; Manlicon, 12 Vet. App. at 240-41.

Because the claims of entitlement to earlier effective dates for the grants of service connection for right and left upper extremity diabetic peripheral neuropathy necessarily involve a period of time that has not yet been rated in the first instance by the AOJ, the Board finds that the issues of entitlement to initial ratings in excess of 10 percent for right and left upper extremity diabetic peripheral neuropathy are inextricably intertwined.  Consequently, the Board finds that remanding these claims is warranted for contemporaneous consideration.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

TDIU

The issue of entitlement to TDIU is inextricably intertwined with the issues being remanded herein.  Consequently, the Board finds that a remand is required for contemporaneous consideration.  See Harris, 1 Vet. App. at 183.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ must make a formal finding as to whether the Veteran was exposed to asbestos and associate a report with its determination in the electronic claims file.

 2.  Then, the AOJ must schedule the Veteran for an examination with an appropriate clinician.  The electronic claims file, including a copy of this remand, must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  The examiner must provide all applicable diagnoses for the Veteran's lung condition(s), with specific findings as to whether he has asbestosis or any other disease that is caused by asbestos exposure.

IF AND ONLY IF the AOJ determines that the Veteran was exposed to asbestos in service, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current lung condition is due to exposure to asbestos in service.  Otherwise, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed lung condition began during active service or is related to any incident of service.  The examiner must provide a complete explanation for any rendered opinion.

3.  The AOJ must contact the April 2015 VA examiner, or the appropriate substitute in order to obtain a supplemental opinion regarding the Veteran's claimed eye disability.  The electronic claims file, including a copy of this remand, must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  The examiner must then provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed eye disability is proximately due to or the result of his service-connected diabetes mellitus. 

If the examiner concludes that any eye disability is NOT proximately due to or the result of the Veteran's diabetes mellitus, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed eye disability was aggravated beyond its natural progression by his service-connected diabetes mellitus. 

 If the examiner finds that any diagnosed eye disability was not caused or aggravated by his service-connected diabetes, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed eye disability began during active service, or is related to any incident of service, including exposure to herbicides.  For the purposes of the examination the examiner is advised that the Veteran was exposed to herbicides because he served in the Republic of Vietnam.  

The examiner must provide a complete explanation for any rendered opinion.  The examiner is advised that a statement that any diagnosed eye disability is not listed among the diseases associated with herbicide exposure for the purposes of presumptive service connection is not a sufficient rationale for a negative opinion.

4.  The AOJ must also provide the Veteran a VA examination to determine the current severity of his service-connected low back disability and right lower extremity radiculopathy.  All pertinent evidence of record should be made available to and reviewed by the VA examiner.  Any indicated studies should be performed. 

The AOJ must ensure that the examiner provides all information required for rating purposes.  In particular, the examiner should be directed to perform range of motion testing to determine the extent of limitation of motion due to pain on active motion and passive motion, and with weight-bearing and without weight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, he or she should be directed to clearly explain why that is so.

The examiner is asked to provide an opinion as when the Veteran first began experiencing lower right extremity radicular symptoms, to include consideration of the Veteran's assertions of lay observable symptoms.  A thorough rationale for any rendered opinion must be provided.

5.  The AOJ must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the associated claim(s).  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's electronic claims file that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

6.  The AOJ must provide clarification as to the status of the Veteran's claims of entitlement to service connection for right and left lower extremity diabetic radiculopathy, to include reconciling the March 2014 and October 2015 statements of the case.  The AOJ must then determine if the Veteran has timely perfected an appeal to the Board with respect to service connection or any downstream issues (e.g., initial rating or effective date).

7.  After completing the above development, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the AOJ must re-adjudicate the claims for which an appeal has been perfected.  In so doing, the AOJ must determine if the Veteran is entitled to a separate rating for right lower extremity radiculopathy, prior to September 26, 2003, with consideration of 38 C.F.R. § 4.14.  See Bierman v. Brown, 6 Vet. App. 125, 131-32 (1994).  If any benefit remains denied, the AOJ must issue the Veteran and his representative a supplemental statement of the case, and provide them an opportunity to respond.  Thereafter, the claims must be remitted to the Board.

8.  With respect to the issues of entitlement to effective dates prior to May 13, 2010, for the grant of service connection for right and left upper extremity diabetic peripheral neuropathy, the AOJ must issue the Veteran and his representative a statement of the case, and provide them notice that, to perfect an appeal of these issues to the Board, a timely substantive appeal must be received by VA.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


